           Case 1:19-cv-11061-IT Document 26 Filed 10/27/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

ROBERT J. PEDREIRA, SR.,                        *
                                                *
               Plaintiff,                       *
                                                *
               v.                               *     Civil Action No. 19-cv-11061-IT
                                                *
UNITED STATES FEDERAL BUREAU                    *
OF PRISONS, et al.,                             *
                                                *
               Defendants.                      *

                                              ORDER

                                          October 27, 2020

TALWANI, D.J.

       On March 17, 2020, the court granted Defendants’ Motion to Dismiss [#11] insofar as

Plaintiff sought damages from the United States for violations of constitutional rights and denied

it, in part, without prejudice, to allow Plaintiff to file an amended complaint against the United

States setting forth a theory of liability actionable under the FTCA. Order 3 [#24]. The court

allowed Plaintiff 45 days to file and warned that failure to do so might result in dismissal of the

action. Id. The court also reminded Plaintiff of “his ongoing duty to provide the court with a

current mailing address for service,” and directed the Clerk to send a copy of the Order to

Plaintiff by certified mail at 195 Union St. Apt. 16, Lynn, MA 01901, the address provided in

Plaintiff’s most recent Notice [#18] of address change. Id. (citing L.R. 83.5.5(h) (D. Mass.) (“It

is the responsibility of the pro se party to notify the clerk and the parties of any change [of

address, telephone number, or e-mail address]. Any notice sent by the clerk or any party to a pro

se party shall be deemed delivered and properly served if sent to the most recent address or e-

mail address provided by the pro se party”)). The mail was returned as unclaimed. Returned
           Case 1:19-cv-11061-IT Document 26 Filed 10/27/20 Page 2 of 2



Envelope [#25].

       More than 45 days have passed since the court’s Order [#24] issued and Plaintiff has

neither filed an amended complaint nor notified the court of a change of address. Accordingly,

Plaintiff’s Complaint [#1] is DISMISSED for failure to prosecute.



       IT IS SO ORDERED.

                                                    /s/ Indira Talwani
                                                    United States District Judge

October 27, 2020




                                               2
